   Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 1 of 8 PAGEID #: 237




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Tina Brickles                                        :
                                                     :
                Plaintiffs,                          :
                                                     :
       vs.                                           :       Case No. 3:18-cv-00193
                                                     :
                                                     :       Judge Thomas Rose
Justin Sanderson, et al.                             :
                                                     :
                Defendant.                           :

                 MOTION TO WITHDRAW AS ATTORNEY OF RECORD
                      FOR DEFENDANT JUSTIN SANDERSON

       Pursuant to Local Rule 83.4(C)(2), Melvin J. Davis (0079224) hereby respectfully

requests this Honorable Court grant the undersigned counsel’s request to withdraw as attorney of

record for Defendant Justin Sanderson. As set forth in the attached affidavit, good cause exists

for withdrawal pursuant to Ohio Rules of Professional Conduct 1.16 (b)(5) and (6). In particular,

Mr. Sanderson has failed to fulfil his financial obligations to the undersigned counsel.

       If the undersigned counsel is not permitted to withdraw it will result in an unreasonable

financial burden because the undersigned counsel would be required to represent Mr. Sanderson

without compensation. Finally, this is a civil case in which Mr. Sanderson does not have a

constitutional right to counsel.   Accordingly, for the above-stated reasons, the undersigned

counsel respectfully requests permission to withdraw as Mr. Sanderson’s attorney of record.
   Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 2 of 8 PAGEID #: 238




                                             Respectfully submitted,

                                             /s/ Melvin J. Davis
                                             Melvin J. Davis (0079224)
                                             REMINGER CO., L.P.A.
                                             200 Civic Center Drive, Suite 800
                                             Columbus, Ohio 43215
                                             (614) 232-2630 – Direct Dial
                                             (614) 232-2410 – Facsimile
                                             Email: mdavis@reminger.com
                                             Counsel for Defendant Justin Sanderson




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was filed using the

Court’s e-Filing System or regular mail on the 27th day of February, 2019 upon:

Bradley D. Anderson (0061325)                     James H. Gordon (0068454)
Kevin M. Darnell (0095952)                        Jeremy R. Kopp (0090577)
Rion, Rion & Rion, LPA, Inc.                      Ansa Assuncao, LLP
130 W. Second St., Suite 2150                     Two Miranova Place, Suite 300
Dayton, Ohio 45402                                Columbus, Ohio 43215
banderson@rionlaw.com                             James.gordon@ansalaw.com
kdarnell@rionlaw.com                              Jeremy.kopp@ansalaw.com

Counsel for Plaintiffs                            Counsel for Defendants Village of Phillipsburg
                                                  and Chief of Police Mark Wysong




                                             /s/ Melvin J. Davis
                                             Melvin J. Davis (0079224)
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 3 of 8 PAGEID #: 239
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 4 of 8 PAGEID #: 240
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 5 of 8 PAGEID #: 241
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 6 of 8 PAGEID #: 242
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 7 of 8 PAGEID #: 243
Case: 3:18-cv-00193-TMR Doc #: 25 Filed: 02/27/19 Page: 8 of 8 PAGEID #: 244
